DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2018/087785 05/22/2018. 
                                                     Preliminary amendment
3.   Preliminary amendment filed on 07/20/2018 has been acknowledged and considered.
      In the Preliminary amendment, the applicant has been amended the specification and remained claims 1-12.
      Claims 1-12 are currently pending in the application.
                                                            Oath/Declaration
4.   The oath/declaration filed on 07/20/2018 is acceptable.
                                                                    Priority
5.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                                 Information Disclosure Statement
6.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 03/26/2019 and 06/17/2020.
                                                  Claim Rejections - 35 USC § 102
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
       A person shall be entitled to a patent unless --


      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claims 1-2, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI et al., hereafter “CHOI” (U.S. Publication No. 2014/0361261 A1).
     Regarding claim 1, CHOI discloses an OLED display device, comprising: 
           a substrate (100), an organic light-emitting layer (110), a first encapsulation layer (201), a color filter layer (211), and a second encapsulation layer (200);
            wherein the organic light-emitting layer (110) is disposed on the substrate (100), the first encapsulation layer (201) covers a surface of the organic light-emitting layer (110), the color filter layer (211) is disposed on the first encapsulation layer (201), and the second encapsulation layer (200) covers a surface of the color filter layer (211) (e.g. Fig. 2).
     Regarding claim 2, CHOI discloses wherein the first encapsulation layer (201) includes a first barrier layer (201), and a material of the first barrier layer (201) is an inorganic material (e.g. Fig. 2 and para [0073]).
     Regarding claim 5, CHOI discloses wherein the second encapsulation layer (200) includes a second barrier layer (203), and a material of the second barrier layer (203) is an inorganic material (e.g. Fig. 2 and para [0073]).
 wherein the second encapsulation layer (200) further includes a second buffer layer (204), a material of the second buffer layer (204) is an organic material (para [0072]), the second barrier layer (203) and the second buffer layer (204) are alternately stacked, and the second buffer layer (204) is clamped between each adjacent two second barrier layers (203/205) (e.g. Fig. 2).
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.    Claims 3-4, 6 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHOI in view of BYUN et al., hereafter “BYUN” (U.S. Publication No. 2015/0144909 A1).
      Regarding claim 3, CHOI discloses the features of the claimed invention as discussed above, but does not disclose wherein the first encapsulation layer further includes a first buffer layer, a material of the first buffer layer is an organic material, the 
     BYUN, however, discloses wherein the first encapsulation layer (300) further includes a first buffer layer (320), a material of the first buffer layer is an organic material (para [0058]), the first barrier layer (310, para [0058]) and the first buffer layer (320) are alternately stacked, and the first barrier layer (310) and the first buffer layer (320) are alternately stacked, and the first buffer layer (320) is clamped between two adjacent first barrier layers (310/320, para [0058]) (e.g. Fig. 4).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of CHOI to provide wherein the first encapsulation layer further includes a first buffer layer, a material of the first buffer layer is an organic material, the first barrier layer and the first buffer layer are alternately stacked, and the first barrier layer and the first buffer layer are alternately stacked, and the first buffer layer is clamped between two adjacent first barrier layers as taught by BYUN for a purpose of improving the performance of the OLED display device.
       Regarding claim 4, CHOI and BYUN (citations to CHOI unless otherwise noted) discloses wherein a projection of the organic light-emitting layer (200) on the first barrier layer (310) is located within a projection of the first buffer layer (320) on the first barrier layer (310) (e.g. Fig.4 in BYUN).
       Regarding claim 6, CHOI and BYUN (citations to CHONG unless otherwise noted) discloses wherein the second encapsulation layer (200) includes a second barrier layer 
       Regarding claim 8, CHOI and BYUN (citations to CHONG unless otherwise noted) discloses wherein the second encapsulation layer (200) further includes a second buffer layer (204), a material of the second buffer layer is an organic material (para [0072]), the second barrier layer (203) and the second buffer layer (204) are alternately stacked, and the second buffer layer (204) is clamped between each adjacent two second barrier layers (203/205) (Fig. 2 and para [0072]).
9.    Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over CHOI in view of Spindler et al., hereafter “Spindler” (U.S. Publication No. 2009/0053559 A1).
        Regarding claim 9, CHOI discloses the features of the claimed invention as discussed above, but does not disclose wherein the organic light-emitting layer includes a first electrode, a hole transport layer, a first light-emitting layer, a second light-emitting layer, a third light-emitting layer, an electron transport layer, and a second electrode which are sequentially stacked away from the substrate.
        Spindler, however, discloses wherein the organic light-emitting layer includes a first electrode (30), a hole transport layer (40), a first light-emitting layer (50r), a second light-emitting layer (50y), a third light-emitting layer (50g), an electron transport layer (55), and a second electrode (90) which are sequentially stacked away from the substrate (20) (Fig. 2 and para [0071]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of CHOI to provide wherein the organic light-emitting layer includes a first electrode, a hole transport layer, .
10.    Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over CHOI in view of HUANG (U.S. Publication No. 2018/0301515 A1).
      Regarding claim 10, CHOI and JEONG discloses the features of the claimed invention as discussed above, but does not disclose wherein the color filter layer includes multiple photoresist units arranged as matrix, and each of the photoresist units includes a red photoresist, a green photoresist, and a blue photoresist.
      HUANG, however, discloses wherein the color filter layer (6) includes multiple photoresist units ((R/G/B) filter blocks) arranged as matrix, and each of the photoresist units includes a red photoresist ®, a green photoresist (G), and a blue photoresist (B) (Fig. 1 and para [0058]-[0059]), see Fig. 1B and para [0031, photoresist referred as filter] in Hu et al. (U.S. Publication No. 2018/0321536 A1).
        It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of CHOI to provide the color filter layer includes multiple photoresist units arranged as matrix, and each of the photoresist units includes a red photoresist, a green photoresist, and a blue photoresist as taught by HUANG for a purpose of improving brightness and color purity of the OLED display device.
11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fujino et al., hereafter “Fujino” (U.S. Publication No. 2017/0194380 A1) in view of LEE et al., hereafter “LEE” (U.S. Publication No. 2016/0163769 A1).
        Regarding claim 11, Fujino discloses a manufacturing method for an OLED display device, comprising steps of: 
             providing a substrate (21); 
             forming an organic light-emitting layer (23) on the substrate (21); 
             depositing a first encapsulation layer (24) on an exposed region of the substrate (21)and the organic light-emitting layer (23); 
             forming a color filter layer (25) on a surface of the first encapsulation layer (24) (e.g. Fig. 3 and para [0040]).
       Fujino discloses the features of the claimed invention as discussed above, but does not depositing a second encapsulation layer on an exposed region of the color filter layer.
      LEE, however, discloses depositing a second encapsulation layer (115d) on an exposed region of the color filter layer (CF) (Fig. 5 and para [0108]).
       It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Fujino to provide depositing a second encapsulation layer on an exposed region of the color filter layer as taught by LEE for a purpose of protecting the CF and improving the performance of the OLED display device.
12.    Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fujino and LEE in view of Ahn (U.S. Publication No. 2013/0221410 A1).
 wherein the step of forming a color filter layer on a surface of the first encapsulation layer comprises steps of coating a filter material on a surface of the first encapsulation layer; and exposing the filter material with a mask plate to obtain the color filter layer.
      Ahn, however, discloses wherein the step of forming a color filter layer on a surface of the first encapsulation layer comprises steps of coating a filter material (160) on a surface of the first encapsulation layer (155); and exposing the filter material (155) with a mask plate (not shown) to obtain the color filter layer (160) (Figs. 3G-3H and para [0068]).
       It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Fujino and LEE to provide wherein the step of forming a color filter layer on a surface of the first encapsulation layer comprises steps of coating a filter material on a surface of the first encapsulation layer; and exposing the filter material with a mask plate to obtain the color filter layer as taught by Ahn for a purpose improving the performance of the OLED display device.
                                                           Conclusion

      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892